Citation Nr: 1455271	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to restoration of special monthly pension at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana, based upon the Veteran's place of residence. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Veteran provided written notice to VA that a withdrawal of the appeal for entitlement to restoration of special monthly pension at the aid and attendance rate is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement restoration of special monthly pension at the aid and attendance rate by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In August 2011, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to restoration of special monthly pension at the aid and attendance rate.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and the issue must be dismissed.


ORDER

The appeal for entitlement to restoration of special monthly pension at the aid and attendance rate is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


